Name: Regulation (EEC) No 1641/75 of the Commission of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 75 Official Journal of the European Communities No L 165/45 REGULATION (EEC) No 1641 /75 OF THE COMMISSION of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears most representative Community markets and on the other of the quantities imported into Member States in the course of a calendar year may be considered to fulfil this condition ; Whereas Council Regulation (EEC) No 3456/73 (3) of 17 December 1973 amending Regulation (EEC) No 1496/68 (4) on the definition of the customs territory of the Community, provides that, until 30 June 1977, the customs territory to be taken into consideration for the purposes of establishing the value for customs purposes of goods imported from third countries shall continue to be that defined by provisions in force in the Community and the new Member States on 31 December 1972 ; whereas in such circumstances it is necessary to provide that until 30 June 1977 the standard average values for apples and pears shall be established by the Commission on the basis of the elements specific to each of the customs territories to be taken into account for valuation purposes ; Whereas the provisions of this Regulation are in accor ­ dance with the Opinion of the Customs Valuation Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 803/68 ( J ) of 27 June 1968 on the valuation of goods for customs purposes, as last amended by Regulation (EEC) No 1028/75 (2 ), and in particular Article 13 thereof ; Whereas pursuant to Article 13 of that Regulation standard average values may be established for the determination of the value for customs purposes of certain goods ; whereas such goods are to be specified and the rules and criteria for the establishment of standard average values and the application thereof are to be determined in accordance with the procedure laid down in Article 17 of that Regulation ; Whereas the establishment of standard average values is in particular desirable where, at the time of determi ­ nation of the value for customs purposes, there is no price paid or to be paid which can be accepted as a basis for determining that value ; whereas this is the position in regard to apples and pears, which in most Member States .are usually delivered for sale on consignment ; Whereas different methods are at present used by Member States in determining the value for customs purposes of imported apples and pears ; whereas this results in inequalities in the incidence of the duties applicable to these products under the Common Customs Tariff ; Whereas a system of Community standard average values applicable to these products imported into the Community is best suited to ensure uniform applica ­ tion of the Common Customs Tariff and thus to ensure equal and fair treatment of importers ; Whereas standard average values must reflect the normal price as defined by the said Regulation ; whereas values established in general in respect of 14-day periods on the basis on the one hand of prices recorded for goods of various kinds and origins on the HAS ADOPTED THIS REGULATION : TITLE I Article 1 For purposes of this Regulation the following expres ­ sions shall have the following meanings : (a) apples and pears : fresh products listed as classified in the Annex to this Regulation and falling within subheadings 08.06 A II and 08.06 B II respectively of the Common Customs Tariff, with the excep ­ tion of cider apples and perry pears in bulk ; (b) marketing centre : one of the following centres :  for Germany : Frankfurt , Hamburg and Munich ;  for Denmark : Copenhagen ;  for France : Dieppe, Le Havre , Marseilles, Paris ­ Rungis , Perpignan and Rouen ; (') OJ No L 148 , 28 . 6 . 1968 , p . 6 . ( 2 ) OJ No L 102, 22 . 4 . 1975, p . 1 . ( 3 ) OJ No L 356, 27 . 12 . 1973 , p. 1 . 4 OJ No L 238 , 28 . 9 . 1968 , p. 1 . No L 165/46 Official Journal of the European Communities 28 . 6 . 75  for Ireland : Dublin ;  for Italy : Milan ;  for the Netherlands : Rotterdam ;  for the United Kingdom : London and Liver ­ pool ;  for the BLEU : Antwerp . Article 2 1 . For the purpose of determining the value for customs purposes of apples and pears and subject to application of the provisions of Article 7 (3) of this Regulation , the Commission shall establish, for each classification heading, a standard average value expressed in the currencies of the Member States per 100 kg gross . 2 . The standard average values to be applied in respect of the opening period of application of the importing season , as defined in Article 3 (2) of this Regulation , shall be established on the basis of the arithmetic mean of the standard average values of the second and third periods of application of the preceding season . 3 . With effect from the last Tuesday of the opening period of application at the beginning of the importing season , standard average values shall be determined on alternate Tuesdays, on the basis of the average, weighted in relation to the quantities referred to in Article 4 ( 1 ) (b), of the average prices referred to in Article 4 ( 1 ) (a) of this Regulation . 4. For the purpose of determining the said weighted average, each free-at-frontier price as referred to in Article 4 ( 1 ) (a) shall be converted, on the basis of the official selling rate last recorded on the Brussels foreign exchange market prior to the week in the course of which the standard average values are to be established, into one of the currencies of the Member States . The same rates of exchange shall be applied in converting the standard average values so obtained back into the other currencies of Member States . 5 . In the case of major fluctuations in prices in one or more Member States the standard average values may be determined on the basis of the prices opera ­ tive at the time of determining those values . Article 3 1 . The standard average values shall apply for periods of 14 days , each period beginning on a Friday . 2 . The opening period of application of the importing season shall run from the first day of that season until the end of the second 14-day period following that during which such first day fell . 3 . For each classification heading, the importing season shall begin on the day on which the first importation notified to the Commission takes place . Each Member State shall inform the Commission promptly of the date on which it recorded the first importation under that heading. Article 4 1 . Standard average values shall be established on the basis of the following elements, which are to be supplied by Member States for each classification heading : (a) the average free-at-frontier price, not cleared through customs, expressed in the currency of the Member State in question per 100 kg gross and calculated on the basis of prices for undamaged goods in the marketing centres during the refer ­ ence period referred to in Article 5 ( 1 ); (b) the quantities imported over the period of a calendar year. 2 . The average free-at-frontier price , not cleared through customs, shall be calculated on the basis of the gross proceeds of sales made by importers to wholesalers . However, for the Paris-Rungis marketing centre the gross proceeds shall be those recorded at the commercial level at which these goods are most commonly sold at that centre . There shall be deducted from the figures so arrived at :  an intervention margin of 1 5 % for the Paris ­ Rungis marketing centre and 6 % for the other marketing centres ;  transport costs within the customs territory ;  a standard amount of Bfrs 125, Dkr 19 , DM 8-50 , FF 16, Lit 2 000 , F1 8-60 , £ 1-30 (as appropriate in each particular case) representing all the other costs which are not to be included in the value for customs purposes ;  customs duties and charges which are not to be included in the value for customs purposes . 3 . The Member States may fix standard amounts for deduction in respect of transport costs in accor ­ dance with the preceding paragraph 2 . Such standard amounts and the methods for calculating them shall be made known to the Commission without delay. Article 5 1 . The reference period for calculating the average prices referred to in Article 4 ( 1 ) (a) shall be the period of 14 days ending on the Thursday preceding the week during which new standard average values are to be established . 2 . Average prices shall be notified by Member States not later than at 12 noon on the Monday of the week during which standard average values are esta ­ blished pursuant to Article 2 (3 ). If that day is a non ­ working day, notification shall be made on the working day immediately preceding that day . 28 . 6 . 75 Official Journal of the European Communities No L 165/47 3 . The quantities imported during a calendar year shall be notified to the Commission before 1 March of the following year. Article 6 The last published standard average values shall remain applicable until new standard average values are published . Article 7 1 . Consignments which at the time of clearance through customs contain not less than 5 % of produce unfit for consumption , or the value of which has depreciated by not less than 20 % in relation to average market prices for sound produce, shall be treated as damaged . 2 . Consignments which at the time of clearance through customs contain not less than 5 % of produce unfit for consumption may be valued :  either, after sorting, by application of standard average values to the sound portion , the damaged portion being destroyed under customs supervi ­ sion ; or  by application of standard average values esta ­ blished for the sound produce after deduction from the weight of the consignment of a percen ­ tage equal to the percentage assessed as damaged by a sworn expert and accepted as such by the customs authorities . 3 . Consignments of which the value at the time of clearance through customs has depreciated by not less than 20 % in relation to the average market price for sound produce may be valued on the basis of the price obtained at the time when the damaged consign ­ ment is sold . TITLE II Article 8 ~"~ Until 30 June 1977, separate standard average values shall be applied in each of the customs territories to be taken into account for valuation purposes, each standard average value being based on elements esta ­ blished in the territory of its application . Article 9 This Regulation shall enter into force on 1 July 1975 . It shall apply with effect from 12 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1975 . For the Commission The President Francois-Xavier ORTOLI No L 165/48 28 . 6 . 75Official Journal of the European Communities ANNEX Community classification of apples and pears for the establishment of standard average values Code Species Origin 8 Apples 8.1 I Countries of the southern hemisphere 8.2 I European third countries 8.3 I Countries of the northern hemisphere other than Euro ­ pean countries 9 Pears 9.1 I Countries of the southern hemisphere 9.2 I European third countries 9.3 Countries of the northern hemisphere other than Euro ­ pean countries